DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-22 are allowed.



The following is an examiner’s statement of reasons for allowance:  the prior art teaches many aspects of the claimed invention, including a spatially and temporally addressable 2D x-ray source, an x-ray detector, and a 3-axis sample stage capable of 3D motion that supports an IC and is movable during operation of the imaging system (see US PG-PUB documents to Gupta (May 2015), as well as US patent documents to Tsujii, to Ichihara, to Zhou, and to Adler:  see attached PTO-892).
However, the prior art neither teaches nor reasonably suggests such an imaging system where a subset of the electron sources are selectively activated during movement of the 3-axis stage to acquire a set of intensity data by the x-ray detector as the 3-axis stage moves along a 3D trajectory, as required by the combinations as claimed in each of claims 1, 20 and 22.
By contrast, Zhou and Tsujii each teach an individually addressable 2D x-ray source which provides the means of generating tomographic 2D or 3D images without the need to move the medical object.  Adler images ICs; however, Adler teaches the practice of moving a single-focus x-ray source in order to generate a 3D image of the IC while keeping movement of the 3-axis stage confined to the plane perpendicular to the beam (Fig.9).  Ichihara manipulates the 3-axis stage holding the IC with a single-focus x-ray source by tilting the stage out of the plane of the IC for generating a stereoscopic view (Figs.1, 6, and 11).  In summary, the prior art teaches the advantage of a 2D addressable x-ray source as avoiding the need to move the source and/or the object in order to acquire the image data needed to generate the desired image, particularly when acquiring 2D or 3D tomographic image data.  The prior art teaches that more extensive movement of the IC is necessary when a single-focus x-ray source is used, and even then, only once prior to the imaging procedure in order to set the desired magnification (Ichihara).
Claims 2-19 and 21 are allowed by virtue of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884